Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
	Claims 1-2, 4-7, 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-7 and 15
Regarding claim 1, the prior art of record, Ronnau (US 20060150470) discloses a system for preventing and solving problems relating to pests of any kind on a site, in a building, in a process, installation or in an area. The system involves complete digitalizing and automation of all functions necessary in order to control the pests such as surveillance, registration, alarms, regulation and remedial actions as well as generating reports etc. The aim is to make the overall effort against the pests more effective by means of fully automating all processes (Ronnau, see Fig. 2-Fig. 3 and their corresponding paragraphs), Ball et al. (US 20190050785) discloses an online platform to allow pest control company and inspector to access, manage and inspect plants or facilities. Specifically provides a computer-implemented system or an online platform 
However, regarding claim 1, the combination of prior arts does not describe:
one or more external sensors that collect data external to said pest control platform, wherein the external data comprises environmental conditions, pest populations, human interaction with said location and third party data correlated to predicting likelihood of pests at said location, wherein said environmental conditions comprises weather, geographical location, 

Claims 9-14 and 16-18
Regarding claim 9, the prior art of record, Ronnau (US 20060150470) discloses a method for operating a system for preventing and solving problems relating to pests of any kind on a site, in a building, in a process, installation or in an area. The system involves complete digitalizing and automation of all functions necessary in order to control the pests such as surveillance, registration, alarms, regulation and remedial actions as well as generating reports etc. The aim is to make the overall effort against the pests more effective by means of fully automating all processes (Ronnau, see Fig. 2-Fig. 3 and their corresponding paragraphs), Ball et al. (US 20190050785) discloses an online platform to allow pest control company and inspector to access, manage and inspect plants or facilities. Specifically, provides a computer-implemented system or an online platform that provides tools for the pest control inspector to take one or more images of the bait station being inspected, incorporate notes pertaining to the bait station and save the images and notes on a secure webpage for future retrieval. It also provides a computer-implemented system or an online platform for customers of the pest control company to monitor the tasks performed by the company and inspector by retrieving the images and notes saved by the inspector on a secure webpage (Ball, see [0032]) , Wiles et al. (US 9563852) discloses a pest and disease modeling framework 
However, regarding claim 9, the combination of prior arts does not describe:
one or more external sensors that collect data external to said pest control platform, wherein the external data comprises environmental conditions, pest populations, human interaction with said location and third party data correlated to predicting likelihood of pests at said location, wherein said environmental conditions comprises weather, geographical location, vegetation, available water/food sources, and types of pests, said first database creates a recommended protocol using machine learning utilizing an algorithm that analyzes location specific data, external data, historical data and structural layouts 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2117